Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00135-CR

                                  Zidney Kirk ZUNIGA,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. 2180
                         Honorable Pedro Gomez, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 8, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice